Citation Nr: 0722003	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include degenerative arthritis.

2.  Entitlement to service connection for right knee 
disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in July 2005.  

The Board also notes that in a statement received in February 
2007, the veteran checked the appropriate box to request a 
Board hearing at the RO.  However, in a form received in 
March 2007, the veteran checked the box to indicate that he 
no longer wanted a hearing.  

The issue of left knee disability to include degenerative 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Right knee disability, to include degenerative arthritis, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is right knee disability, to 
include degenerative arthritis, otherwise related to such 
service.




CONCLUSION OF LAW

Right knee disability, to include degenerative arthritis, was 
not incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2004 and March 
2006 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the September 2004 and March 2006 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the September 2004 letter was sent to the appellant 
prior to the May 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a September 2004 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was subsequently issued in 
January 2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, with regard to the right knee issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in service,  VA 
and private, have been obtained.  Although the veteran was 
not provided a VA examination, the evidence of record does 
not contain competent evidence that the veteran sustained 
injuries to the right knee in service, or that the claimed 
right knee disability may be associated with any in-service 
event; thus, a medical examination is not necessary to decide 
the right knee claim.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the right knee issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for right knee disability to include 
degenerative arthritis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are silent for any complaints of, 
treatments for, or diagnosis of any right knee disability.  
There is no indication in the veteran's October 1967 entrance 
examination and September 1971 exit examination that the 
veteran had any right knee disability.  Additionally, in his 
contemporaneous medical history for both examinations, the 
veteran did not indicate whether he experienced any right 
knee injuries.  Although in his September 1971 report of 
medical history the veteran checked the appropriate box to 
indicate that he did have "trick" or locked knee, the 
veteran clarified that this was experienced in his left knee.   

The Board believes it significant to note that the veteran 
did not reference any knee symptoms at the time he filed a 
claim for VA benefits in 1979 based on other disorders.  This 
suggests that the veteran at that time did not believe he was 
suffering any knee disability related to service as it would 
be reasonable to expect that he would have included such a 
claim with his other claims.  

The first objective evidence of record of right knee 
disability is included in an April 2006 private treatment 
record from Pleasant Grove Family Clinic that reveals the 
veteran was seen for complaints of knee pain.  Michael L. 
Hill, M.D. diagnosed the veteran with mild degenerative 
findings of osteoarthritis within the knee joint in May 2006.  
No medical opinions were made, however, regarding the 
etiology of the veteran's right knee disability.  

As noted above, the veteran has not been afforded a VA 
examination regarding his right knee disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), provides, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the standards of McLendon are not met in this 
case as the evidence of records fails to indicate that right 
knee disability to include degenerative arthritis, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current right knee 
disability to include degenerative arthritis is not related 
to his active-service.  The record shows that it was many 
years from the date of discharge until the first evidence of 
a right knee disability.  There is no persuasive supporting 
evidence of continuity of symptomatology.  The veteran did 
not report right knee complaints during service although he 
did seek medical treatment for other problems, including left 
knee symptomatology.  The veteran did not reference any right 
knee complaints at the time of discharge examination, 
although he did report left knee problems.  

Thus, after thorough review of the evidence currently of 
record, the Board is led to the conclusion that the 
preponderance of the evidence is against the right knee 
claim.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for right knee disability 
to include degenerative arthritis is not warranted.  To this 
extent, the appeal is denied.


REMAND

The veteran maintains that his left knee disability to 
include degenerative arthritis is service-connected.  Service 
medical records show that the veteran was treated in February 
1969 and February 1971 for complaints of left knee pain.  In 
addition, the veteran's September 1971 exit examination and 
his contemporaneous medical history reflect that the veteran 
had been treated for left knee pain in service, specifically 
for a locked knee.  Further, various private medical records 
after service reflect the veteran seeking treatment for left 
knee pain.  A May 2006 private medical record from Michael L. 
Hill, M.D. shows a diagnosis of mild degenerative findings of 
osteoarthritis within the knee joint.  Under the 
circumstances, the Board finds that an examination and 
opinion are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
left knee disability to include 
degenerative arthritis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. 

After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
any current left knee disability, to 
include degenerative arthritis, is 
causally related to service.  

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
left knee disability to include 
degenerative arthritis.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


